448 F.2d 1398
UNITED STATES of America, Appellee,v.Ramon Benavides PACHECO, Appellant.
No. 71-1435.
United States Court of Appeals, Fourth Circuit.
Argued October 8, 1971.
Decided November 3, 1971.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk; John A. MacKenzie, Judge.
W. Leigh Ansell, Virginia Beach, Va. (Court-appointed counsel) [Ansell, Butler & Canada, Virginia Beach, Va., on the brief], for appellant.
James A. Oast, Jr., Asst. U. S. Atty. (Brian P. Gettings, U. S. Atty., on the brief), for appellee.
Before BOREMAN, Senior Circuit Judge, WINTER, Circuit Judge, and DUPREE, District Judge.
PER CURIAM:


1
Ramon Benavides Pacheco was charged with two co-defendants in a two-count indictment, the first count for knowingly importing 1939 grams of cocaine hydrochloride into the United States in violation of 21 U.S.C. § 174 and 18 U.S.C. § 2; and the second charging them with knowingly facilitating the transportation and concealment of this quantity of illegally imported cocaine in violation of 21 U.S.C. § 174 and 18 U.S.C. § 2. His motion for a separate trial was granted and he was found guilty by a jury. He was sentenced to serve a term of five years in prison.


2
Upon consideration of the record, the briefs, and arguments of counsel we find no merit in the assignments of error on appeal. Therefore, the judgments of conviction and sentence will be affirmed.


3
Affirmed.